                        Case 15-17570-RAM                     Doc 866           Filed 10/03/18             Page 1 of 39
                                         UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF FLORIDA
                                                  MIAMI DIVISION

IN RE:                                                                    }          CASE NUMBER:                      15-17570-RAM
           JADE WINDS ASSOCIATION, INC.                                   }
                                                                          }
                      DEBTOR.                                             }          JUDGE                 MARK
                                                                          }
                                                                          }          CHAPTER 11




                                                     DEBTOR'S POST-CONFIRMATION
                                                    QUARTERLY OPERATING REPORT
                                                               FOR THE PERIOD
                        FROM                     April 1, 2018         TO     June 30, 2018



   Comes now the above-named debtor and files its Post-Confirmation Quarterly Operating Report in accordance with the Guidelines
established by the United States Trustee and FRBP 2015.



  Dated:    9/21/2018                                                                                       /s/ Eric Pendergraft
                                                                                                           Attorney for Debtor




           Debtor's Address                                                                                Attorney's Address
           ___________________________                                                                     Shraiberg, Landau & Page, P.A.
           1700 NE 191st Street                                                                            2385 NW Executive Center Dr., Ste 300
           North Miami Beach, FL 33179                                                                     Boca Raton, FL 33431




Note: The original Post Confirmation Quarterly Operating Report is to be filed with the Court and a copy simultaneously provided to the
United States Trustee. Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Post Confirmation Quarterly Operating Report, refer to the following resources on the United States
Trustee website: http:// www.usdoj.gov/ust/r21/index.htm.
1) Instructions for Preparing Debtor's Chapter 11 Post confirmation Quarterly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs)
Case 15-17570-RAM   Doc 866   Filed 10/03/18   Page 2 of 39
                      Case 15-17570-RAM                Doc 866         Filed 10/03/18          Page 3 of 39
MONTHLY OPERATING REPORT -                                                                                   ATTACHMENT NO. 2
POST CONFIRMATION


                              CHAPTER 11 POST-CONFIRMATION
                          SCHEDULE OF RECEIPTS AND DISBURSEMENTS


Case Name:      Jade Winds Association, Inc.

Case Number: 15-17570-RAM

Date of Plan Confirmation: August 18, 2016

               All items must be answered. Any which do not apply should be answered “none” or “N/A”.


                                                                     Quarterly         Post Confirmation Total
1.   CASH (Beginning of Period)                            $            2,256,644.74 $             1,045,203.92


2.   INCOME or RECEIPTS during the Period                  $              1,995,625.10 $                14,234,455.67


3.   DISBURSEMENTS
     a.   Operating Expenses (Fees/Taxes):
          (i)   U.S. Trustee Quarterly Fees                $                11,425.00 $                    56,925.00
          (ii)  Federal Taxes
          (iii) State Taxes
          (iv) Other Taxes

     b.   All Other Operating Expenses:                    $              1,538,022.58 $                10,598,325.02

     c.   Plan Payments:
          (i)    Administrative Claims                     $                      0.00 $                   396,205.91
          (ii)   Class One                                                        0.00                       2,123.08
          (iii) Class Two                                                         0.00                         170.24
          (iv) Class Three                                                        0.00                         173.84
          (v)    Class Four                                                       0.00                         161.77
          (vi) Class Six                                                          0.00                         184.48
          (vii) Class Seven                                                       0.00                         710.88
          (viii) Class Nine                                                       0.00                         516.42
          (ix) Class 9.5                                                          0.00                      15,000.00
          (x)    Class Eleven                                                     0.00                       1,249.46
          (xi) Class Twelve                                                       0.00                       4,386.22
          (xii) Class Fourteen                                                    0.00                      20,298.40
          (xiii) Class 15A                                                        0.00                     216,300.00
          (xiiv) Class 15B                                                        0.00                     186,475.04
          (xv) Unclassified                                                       0.00                         561.28
          (xvi) Early Pay off of plan payments                                    0.00                   1,077,070.29

                (Attach additional pages as needed)

     Total Disbursements (Operating & Plan)                $              1,549,447.58 $                12,576,837.33

1.   CASH (End of Period)                                  $              2,702,822.26 $                 2,702,822.26
                                         Case 15-17570-RAM                                                         Doc 866                      Filed 10/03/18                                       Page 4 of 39
MONTHLY OPERATING REPORT -                                                                                                                                                                                                                                  ATTACHMENT NO. 3
POST CONFIRMATION




                                      CHAPTER 11 POST-CONFIRMATION
                                      BANK ACCOUNT RECONCILIATIONS
                                     Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                    Account                Account                Account             Account                 Account                  Account                Account           Account                  Account                  Account
                                                      #1                     #2                     #3                  #4                      #5                       #6                     #7                #8                       #9                       #10

Name of Bank:                                  BB&T                  BB&T                     BB&T                 BB&T                 BB&T                     BB&T                     Plus International BB&T                  BB&T                     Plus International

Account Number:                                              1083                     091                  1105                 7696                    7718                     7688                8887                 088                      2134                       8556

Purpose of Account (Operating/Payroll/Tax)     Operating             Special Assessment       Security Deposit Special Assessment       Special Assessment       Special Assessment       SA Construction Special Assessment       Special Assessment       Cash Collateral

Type of Account (e.g. checking)                Checking              Checking                 Checking          Checking                Checking                 Checking                 Checking         Checking                Checking                 Checking
                                                            10106                    10110                10405 10111-004               10112-003                10113-005                           10114 10113-001               10113-002                10108-000
1. Balance per Bank Statement                             806672.6              64414.13                 2502.11            355296.46               299451.69                62485.68                   600            123625                  104340.45                 900050
2. ADD: Deposits not credited                                    0                        0                    0                    0                        0                        0                   0                    0                        0                        0
3. SUBTRACT: Outstanding Checks                           16615.86                        0                    0                    0                        0                        0                   0                    0                        0                        0
4. Other Reconciling Items                                       0                        0                    0                    0                        0                        0                   0                    0                        0                        0

5. Month End Balance (Must Agree with Books)           790056.74                64414.13                 2502.11            355296.46               299451.69                62485.68                   600            123625                  104340.45                 900050


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                    Date of               Type of                 Purchase            Current
        Bank / Account Name / Number               Purchase              Instrument                Price               Value




Note: Attach copy of each investment account statement.
                        Case 15-17570-RAM                      Doc 866           Filed 10/03/18             Page 5 of 39
MONTHLY OPERATING REPORT -                                                                                                ATTACHMENT NO. 4
POST CONFIRMATION

                                                CHAPTER 11 POST-CONFIRMATION
                                           CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                             BB&T
Account Number                                                                           1083
Purpose of Account (Operating/Payroll/Personal)                          Operating
Type of Account (e.g., Checking)                                         Checking

  Check        Date of
 Number      Transaction                       Payee                                        Purpose or Description                          Amount

                                                               See attached report




                                                                                                                           TOTAL        $

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                      Case 15-17570-RAM           Doc 866     Filed 10/03/18    Page 6 of 39
Date 08/01/18                                   Jade Winds Association, Inc                       #3227 Page: 1

                                                    RECONCILIATION

Bank #: 01 BB&T Operating                10106-000 BB&T Operating
G/L Acct Bal: 790,056.74
Bank Balance: 806,672.60
Statement date: 06/30/18
  Chk-#     Date                 Reference                  Clr-date           Uncleared        Uncleared
                                                                                 Checks          Deposits


OUTSTANDING ITEMS:
 1256  03/01/18 ORACLE ELEVATOR COMPANY                                         1,644.00
101238 03/06/18 STRALEY & OTTO, PA                                                123.00
101239 03/06/18 STRALEY & OTTO, PA                                                610.00
101240 03/06/18 STRALEY & OTTO, PA                                                250.00
101245 03/06/18 STRALEY & OTTO, PA                                                400.00
101246 03/06/18 STRALEY & OTTO, PA                                                335.00
101247 03/06/18 STRALEY & OTTO, PA                                                281.25
101252 03/06/18 STRALEY & OTTO, PA                                                260.00
101283 03/23/18 ECOLO ODOR CONTROL SYSTEM                                         207.00
 119   03/26/18 SOUTHERN CHUTE                                                  4,125.00
101328 05/23/18 MARITZA HALES                                                      20.00
101345 06/06/18 IDEAL TECH SOLUTIONS, LLC                                         984.60
101358 06/18/18 ECOLO ODOR CONTROL SYSTEM                                         207.00
101359 06/19/18 CAROL COLLINS                                                      39.01
101370 06/20/18 STRALEY & OTTO, PA                                              1,652.00
101379 06/25/18 IDEAL TECH SOLUTIONS, LLC                                         200.00
101380 06/25/18 CASTILLO LANDSCAPING CORP                                       3,500.00
 133   06/28/18 PETERS & PETERS ATTORNEYS                                         596.00
 134   06/28/18 PETERS & PETERS ATTORNEYS                                         506.00
 135   06/28/18 PETERS & PETERS ATTORNEYS                                         676.00
                                                                         ______________    ______________
                     Total Outstanding                                         16,615.86              .00



                                               Bank Reconciliation Summary
                                              ===========================



Checkbook Balance                                  790,056.74   Reconciling Balance            806,672.60
Uncleared Checks, Credits                           16,615.86 + Bank Stmt. Balance             806,672.60
Uncleared Deposits, Debits                               0.00   Difference                           0.00
                              Case 15-17570-RAM                      Doc 866          Filed 10/03/18            Page 7 of 39
Date 09/19/18 Time:12:28:06                                      Jade Winds Association, Inc                                         Report #3836 Page: 1


                                                      GENERAL LEDGER TRIAL BALANCE

Starting account #: 10106-000                      Starting date: 04/01/18
Ending account #: 10106-000                        Ending date: 06/30/18
*** Not a standard period ***
Profit center: "All"
   Acct-#                Description                      Begin-balance          Total-DR          Total-CR       Net-change          End-balance

10106-000   BB&T Operating                                  489,200.82       1,331,705.68      1,030,849.76       300,855.92          790,056.74

             DATE       SOURCE         REFERENCE      DR-AMOUNT           CR-AMOUNT DESCRIPTION                           A/P REFERENCE
            04/01/18    AR0000         AR07                                   691.67 Payment Adjustment
            04/01/18    AR0000         AR07                                   536.67 Payment Adjustment
            04/01/18    CR0000         ADJUST                                3,178.20 March Operating Deposit
            04/01/18    CR0000         ADJUST              536.67                     Feb. Returned Item
            04/01/18    CR0000         ADJUST               691.67                     Feb. Returned Items
            04/01/18    RJ0004            LS              7,947.82                     Credit Card Income
            04/01/18    RJ0004              LS                                501.52 DIS CC bank fee
            04/02/18    AR0000         AR04              15,137.63                    Owner Cash Receipts
            04/03/18    AP0098         101289                               44,632.36 FIRST INSURANCE FUNDING             04/2018 #INSURANCE
            04/03/18    AP0098         101290                                9,315.91 ATLANTIC PACIFIC MGT (APM           PAYROLL ENDING 03/08/18
            04/03/18    AR0000         AR04             105,965.12                    Owner Cash Receipts
            04/04/18    AP0098         101291                                6,930.00 ATLANTIC PACIFIC MGT (APA           04/2018 BLUE BAG SERVICE
            04/04/18    AP0098         101292                                1,188.00 ATLANTIC PACIFIC MGT (APM           03/2018 #BENEFITS
            04/04/18    AR0000         AR04              21,805.32                     Owner Cash Receipts
            04/05/18    AP0098         301852                                2,037.43 MIAMI-DADE WATER & SEWER#           02/07-03/09/18 #11331
            04/05/18    AP0098         301853                                1,112.15 MIAMI-DADE WATER & SEWER#           02/07-03/09/18 #21736
            04/05/18    AP0098         301854                                  133.46 MIAMI-DADE WATER & SEWER#           02/07-03/09/18 #85235
            04/05/18    AP0098         301855                                3,172.27 MIAMI-DADE WATER & SEWER#           02/07-03/09/18 #72339
            04/05/18    AP0098         301856                                7,808.54 MIAMI-DADE WATER & SEWER#           02/07-03/09/18 #56988
            04/05/18    AP0098         301857                                2,717.28 MIAMI-DADE WATER & SEWER#           02/07-03/09/18 #70993
            04/05/18    AP0098         301858                                4,092.78 MIAMI-DADE WATER & SEWER#           02/07-03/09/18 #55015
            04/05/18    AP0098         301859                                4,845.02 MIAMI-DADE WATER & SEWER#           02/07-03/09/18 #29503
            04/05/18    AP0098         301860                                7,804.98 MIAMI-DADE WATER & SEWER#           02/07-03/09/18 #39164
            04/05/18    AP0098         301861                               13,780.58 MIAMI-DADE WATER & SEWER#           02/07-03/09/18 #16343
            04/05/18    AR0000         AR04              29,782.09                    Owner Cash Receipts
            04/05/18    GJ0295         MF                                     128.39 Debit Card Transactions
            04/06/18    AR0000         AR04              19,166.84                   Owner Cash Receipts
            04/06/18    AR0188         AR-188             5,463.78                     Owner Cash Receipts
            04/06/18    GJ0275         MF                                       59.82 Debit Card Transactions
            04/06/18    GJ0288         MF                                    3,313.20 Debit Card Transactions
            04/06/18    GJ0293         MF                                     600.00 Debit Card Transactoins
            04/06/18    GJ0296         MF                                      50.00 Debit Card Transactions
            04/09/18    AP1675         121                                  17,936.44 PLUS INTERNATIONAL BANK             LOAN PAYMENT 04/2018
            04/09/18    AR0000         1207                  10.00                    13107 Cunningham Decal
            04/09/18    AR0000         136248               100.00                     32408 App
            04/09/18    AR0000         1431                  25.00                     13407 Levin Book Docs
            04/09/18    AR0000         165                   25.00                     31816 Kudriashova Book
            04/09/18    AR0000         208000               100.00                     13407 Allen App
            04/09/18    AR0000         238432               150.00                     41700 App
            04/09/18    AR0000         238454               228.00                     41700 App Fee
            04/09/18    AR0000         238487                10.00                     41122 Barcode
            04/09/18    AR0000         404114               100.00                     32214 App
            04/09/18    AR0000         4600                  10.00                     41719 Goldner Barcode
            04/09/18    AR0000         612709               100.00                     41408 App
            04/09/18    AR0000         612833               100.00                     23116 App
                            Case 15-17570-RAM                   Doc 866       Filed 10/03/18              Page 8 of 39
Date 09/19/18 Time:12:28:06                                Jade Winds Association, Inc                                         Report #3836 Page: 2


                                                 GENERAL LEDGER TRIAL BALANCE

Starting account #: 10106-000                 Starting date: 04/01/18
Ending account #: 10106-000                   Ending date: 06/30/18
*** Not a standard period ***
Profit center: "All"
   Acct-#              Description                  Begin-balance        Total-DR           Total-CR        Net-change         End-balance

            04/09/18   AR0000        613199           100.00                   41408 App
            04/09/18   AR0000        613308           100.00                   23401 App
            04/09/18   AR0000        613309           100.00                   23401 App
            04/09/18   AR0000        613331           100.00                   32306 App
            04/09/18   AR0000        613405           149.00                   23116 Background
            04/09/18   AR0000        613512            20.00                   31117 Fob
            04/09/18   AR0000        613614           185.00                   32107 App
            04/09/18   AR0000        613615           100.00                   32107 App
            04/09/18   AR0000        613666           200.00                   12306 App
            04/09/18   AR0000        614027            10.00                   11203 Key Fob
            04/09/18   AR0000        614028            10.00                   11203 Barcode
            04/09/18   AR0000        690961           200.00                   41409 Delgado App
            04/09/18   AR0000        702135           100.00                   51508 App
            04/09/18   AR0000        830879           100.00                   12106 App
            04/09/18   AR0000        830880           100.00                   12106 App
            04/09/18   AR0000        931784           100.00                   41629 App
            04/09/18   AR0000        99069            100.00                   21304 App
            04/09/18   AR0000        AR04           35,880.67                 Owner Cash Receipts
            04/10/18   AP0098        301862                         29,332.18 COMCAST #23074                       03/30-04/29/18 #23074
            04/10/18   AP0098        301863                           165.95 COMCAST #21082                        03/28-04/27/18 #4021082
            04/10/18   AP0098        301864                           959.38 WASTE MANAGEMENT #23003               03/01-03/31/18 #23003
            04/10/18   AP0098        301865                         13,432.34 WASTE MANAGEMENT #96662              04/01-04/30/18 #96662
            04/10/18   AP0098        301866                            127.31 AT&T #1226                           03/20-04/19/18 #1226
            04/10/18   AR0000        AR04           24,709.22                  Owner Cash Receipts
            04/10/18   GJ0276        MF                                13.40 Debit Card Transactions
            04/11/18   AP0098        301867                           155.09 CRYSTAL SPRINGS                       03/08-04/04/18
            04/11/18   AR0000        AR04           23,372.24                  Owner Cash Receipts
            04/11/18   AR0000        AR04              698.38                  Owner Cash Receipts
            04/11/18   CR0000        LS                               698.38 Lockbox Deposit
            04/12/18   AR0000        AR04           16,031.82                Owner Cash Receipts
            04/12/18   GJ0290        MF                                  7.42 Debit Card Transactions
            04/13/18   AR0000        AR04            5,051.87                Owner Cash Receipts
            04/13/18   AR0000        AR07                             444.30 Payment Adjustment
            04/13/18   CR0000        ADJUST            39.01                  Debit Card Transactions
            04/13/18   GJ0227        AP                                 52.40 13109 Chk 1030 Return:NSF
            04/13/18   GJ0286        MF                                67.98 Debit Card Transactions
            04/13/18   GJ0287        MF                               124.88 Debit Card Transactions
            04/13/18   GJ0291        MF                                 39.01 Debit Card Transaction
            04/16/18   AR0000        1001            1,450.00                  23411 Diaz Rent
            04/16/18   AR0000        1002              700.00                  21316 Munoz Rent
            04/16/18   AR0000        1002            1,500.00                  13212 Pino Rent
            04/16/18   AR0000        108             1,000.00                  23215 Sierra Rent
            04/16/18   AR0000        1120              10.00                   41805 Silvia's Trans Fob
            04/16/18   AR0000        135726           100.00                   32408 App Fee
            04/16/18   AR0000        146827           100.00                   21304 App Fee
            04/16/18   AR0000        1564              10.00                   32101 Zapata Fob
            04/16/18   AR0000        2460              10.00                   41430 Chueri Fob
            04/16/18   AR0000        250999            75.00                   12306 Pet
                            Case 15-17570-RAM                  Doc 866        Filed 10/03/18              Page 9 of 39
Date 09/19/18 Time:12:28:06                                Jade Winds Association, Inc                                        Report #3836 Page: 3


                                                 GENERAL LEDGER TRIAL BALANCE

Starting account #: 10106-000                 Starting date: 04/01/18
Ending account #: 10106-000                   Ending date: 06/30/18
*** Not a standard period ***
Profit center: "All"
   Acct-#              Description                  Begin-balance        Total-DR           Total-CR        Net-change         End-balance

            04/16/18   AR0000        251449           100.00                   32314 App Fee
            04/16/18   AR0000        344171         1,145.81                   Nationwide Metal Gates
            04/16/18   AR0000        3656              20.00                   21402 Siles Fob
            04/16/18   AR0000        392               10.00                   41716 Farber Fob
            04/16/18   AR0000        518307           129.00                   41308 App
            04/16/18   AR0000        603058           100.00                   12303 Snitkovsky App
            04/16/18   AR0000        614072           100.00                   32714 App Fee
            04/16/18   AR0000        614073           149.00                   32714 App Fee
            04/16/18   AR0000        614385           500.00                   12403 Rent
            04/16/18   AR0000        614386           500.00                   12403 Rent
            04/16/18   AR0000        614387           200.00                   12403 Rent
            04/16/18   AR0000        693519         1,000.00                   32507 Rent
            04/16/18   AR0000        727581           100.00                   41300 App
            04/16/18   AR0000        93                10.00                   41117 Fob
            04/16/18   AR0000        965535           100.00                   31116 App
            04/16/18   AR0000        AR04           5,432.89                   Owner Cash Receipts
            04/16/18   AR0193        AR-193         4,429.59                   Owner Cash Receipts
            04/16/18   GJ0277        MF                             235.98 Debit Card Transactions
            04/16/18   GJ0279        MF                             126.73 Debit Card Transactions
            04/17/18   AR0000        AR04           5,721.31                  Owner Cash Receipts
            04/17/18   GJ0228        AP                                 10.00 Chk 93 Return: Closed Acc
            04/18/18   AR0000        AR04           7,352.25               Owner Cash Receipts
            04/19/18   AP1759        999999                         293.08 AT&T #7626
            04/19/18   AP1759        999999                         330.83 AT&T #7626
            04/19/18   AR0000        AR04           1,748.70                   Owner Cash Receipts
            04/19/18   AR0197        AR-197         8,137.19                   Owner Cash Receipts
            04/20/18   AR0000        AR04           2,201.77                  Owner Cash Receipts
            04/20/18   GJ0380        MF                                 13.40 Debit Card Transactions
            04/21/18   GJ0289        MF                             158.01 Debit Card Transactions
            04/23/18   AP0098        301868                         634.63 AT&T #4816                              04/08-05/07/18 #4816
            04/23/18   AP0098        301869                         165.95 COMCAST BUSINESS #3772339               04/20-05/19/18 #3772339
            04/23/18   CR0000        LS             4,992.58                   Lockbox Deposit
            04/24/18   AR0000        AR04             377.42                   Owner Cash Receipts
            04/24/18   AR0200        AR-200         7,696.80                  Owner Cash Receipts
            04/24/18   GJ0280        MF                                 22.08 Debit Card Transactions
            04/24/18   GJ0281        MF                              43.18 Debit Card Transactions
            04/24/18   GJ0282        MF                             103.63 Debit Card Transactions
            04/24/18   GJ0284        MF                                 83.12 Debit Card Transactions
            04/25/18   AP0098        301870                         300.62 FPL #06310                              03/16-04/16/18 #06310
            04/25/18   AP0098        301871                         710.00 FPL #31138                              03/16-04/16/18 #31138
            04/25/18   AP0098        301872                         721.44 FPL #59424                              03/16-04/16/18 #59424
            04/25/18   AP0098        301873                         565.64 FPL #69424                              03/16-04/16/18 #69424
            04/25/18   AP0098        301874                             54.72 FPL #84637                           03/07-04/06/18 #84637
            04/25/18   AP0098        301875                             48.68 FPL #25096                           03/16-04/16/18 #25096
            04/25/18   AP0098        301876                         159.17 FPL #15096                              03/16-04/16/18 #15096
            04/25/18   AP0098        301877                         454.33 FPL #25092                              03/16-04/16/18 #25092
            04/25/18   AP0098        301878                         825.29 FPL #05099                              03/16-04/16/18 #05099
            04/25/18   AR0000        AR04           5,445.54                   Owner Cash Receipts
                           Case 15-17570-RAM                   Doc 866      Filed 10/03/18              Page 10 of 39
Date 09/19/18 Time:12:28:06                                Jade Winds Association, Inc                                        Report #3836 Page: 4


                                                 GENERAL LEDGER TRIAL BALANCE

Starting account #: 10106-000                 Starting date: 04/01/18
Ending account #: 10106-000                   Ending date: 06/30/18
*** Not a standard period ***
Profit center: "All"
   Acct-#              Description                  Begin-balance        Total-DR            Total-CR      Net-change          End-balance

            04/26/18   AP1865        122                             585.00 GOZLAN ELECTRIC LLC                   PARTS & FUSES REPAIRED
            04/26/18   AR0000        AR04           2,430.53                Owner Cash Receipts
            04/26/18   GJ0294        MF                              201.69 Debit Card Transactions
            04/27/18   AP0098        1255                             625.00 MELINDA MORENO                       Duck removal
            04/27/18   AP0098        1257                           1,900.00 ATC ROOFING UNLIMITED INC            Roof repair EL110
            04/27/18   AP0098        1258                           1,087.50 SOUTHERN CHUTE                       Trash Chute Replacement
            04/27/18   AP0098        1259                             290.00 SOUTHERN CHUTE                       Trash Chute Replacement
            04/27/18   AP0098        1260                            447.50 SOUTHERN CHUTE                        Trash Chute Replacement
            04/27/18   AP0098        1261                            915.00 SOUTHERN CHUTE                        Trash Chute Replacement
            04/27/18   AP0098        1262                           1,110.00 SOUTHERN CHUTE                       Trash Chute replacement
            04/27/18   AP0098        1263                           2,310.00 GOZLAN ELECTRIC LLC                  Electrical Work EL
            04/27/18   AP0098        1266                           1,650.00 BIO-ONE FORT LAUDERDALE              Pigeon Clean up
            04/27/18   AR0000        AR04           2,595.59                   Owner Cash Receipts
            04/30/18   AP1972        999999            46.05                   MIAMI-DADE WATER & SEWER#
            04/30/18   AP1972        999999                              5.01 MIAMI-DADE WATER & SEWER#
            04/30/18   AP1972        999999                              7.27 MIAMI-DADE WATER & SEWER#
            04/30/18   AP1972        999999                              4.25 MIAMI-DADE WATER & SEWER#
            04/30/18   AP1972        999999                              5.81 MIAMI-DADE WATER & SEWER#
            04/30/18   AP1972        999999                              5.81 MIAMI-DADE WATER & SEWER#
            04/30/18   AP1972        999999                              5.81 MIAMI-DADE WATER & SEWER#
            04/30/18   AP1972        999999                              5.39 MIAMI-DADE WATER & SEWER#
            04/30/18   AP1972        999999                              5.39 MIAMI-DADE WATER & SEWER#
            04/30/18   AP1972        999999                              5.81 MIAMI-DADE WATER & SEWER#
            04/30/18   AR0000        AR04           7,817.46                   Owner Cash Receipts
            04/30/18   CR0000        ADJUST            14.24                April OP Int
            04/30/18   CR0000        ADJUST                          182.00 Coupon Stop Fees (26)
            04/30/18   CR0000        ADJUST                          264.00 Debt Memos (22)
            04/30/18   CR0000        ADJUST         1,054.62                March CC Income Rec'd
            04/30/18   CR0000        ADJUST         1,900.00                   Check #1257
            04/30/18   CR0000        ADJUST           625.00                   Ck#1255
            04/30/18   CR0000        ADJUST                         2,008.91 Debit Card Transactions
            04/30/18   CR0000        ADJUST                             24.00 Returned Item Fees
            04/30/18   CR0000        ADJUST              .95                  Adj to actual
            04/30/18   GJ0381        LS             1,087.50                   Check #1258
            04/30/18   GJ0381        LS               290.00                   Check #1259
            04/30/18   GJ0381        LS               447.50                   Check #1260
            04/30/18   GJ0381        LS               915.00                   Check #1261
            04/30/18   GJ0381        LS             1,110.00                   Check #1262
            04/30/18   GJ0381        LS             2,310.00                   Check #1263
            04/30/18   GJ0381        LS             1,650.00                   Check #1266
            04/30/18   GJ0382        LS                             1,750.00 Check #1271
            04/30/18   GJ0382        LS                               960.00 Check #1265
            04/30/18   GJ0382        LS                             1,600.00 Check #1268
            04/30/18   GJ0382        LS                             1,600.00 Check #1269
            04/30/18   GJ0382        LS                             8,500.00 Check #1272
            05/01/18   AP0098        1265                             960.00 AIRQUEST ENVIRONMENTAL IN            Mold & Moisture Survey
            05/01/18   AP0098        1268                           1,600.00 AVENTURA ELEVATOR INC                50%DEPOSIT/ ELEVATOR
            05/01/18   AP0098        301890                          143.43 AT&T #1226                            04/20-05/19/18 #1226
                           Case 15-17570-RAM                      Doc 866      Filed 10/03/18              Page 11 of 39
Date 09/19/18 Time:12:28:06                                   Jade Winds Association, Inc                                       Report #3836 Page: 5


                                                   GENERAL LEDGER TRIAL BALANCE

Starting account #: 10106-000                   Starting date: 04/01/18
Ending account #: 10106-000                     Ending date: 06/30/18
*** Not a standard period ***
Profit center: "All"
   Acct-#              Description                     Begin-balance        Total-DR           Total-CR       Net-change         End-balance

            05/01/18   AR0000        AR04             10,222.21                   Owner Cash Receipts
            05/01/18   AR0245        AR-245              444.30                   Owner Cash Receipts
            05/01/18   AR0249        AR-249              173.76                   Owner Cash Receipts
            05/01/18   CR0000        ADJUST              960.00                   Ck#1265
            05/01/18   CR0000        ADJUST            1,600.00                   Ck#1268
            05/01/18   GJ0298        MF                                  951.74 Debit Card Transactions
            05/01/18   RJ0004              LS          7,518.49                 Credit Card Income
            05/01/18   RJ0004           LS                                528.04 DIS CC bank fee
            05/02/18   AP0098        301891                            29,332.18 COMCAST #23074                      04/30-05/29/18 #23074
            05/02/18   AP0098        301892                            13,432.34 WASTE MANAGEMENT #96662             05/01-05/31/18 #96662
            05/02/18   AP0098        301893                              165.95 COMCAST #21082                       04/28-05/27/18 #21082
            05/02/18   AR0000        AR04             17,031.65                 Owner Cash Receipts
            05/02/18   GJ0248        AP                                 1,450.00 23411 Check Return: NSF
            05/02/18   GJ0297        MF                                 1,140.91 Debit Card Transactions
            05/02/18   GJ0299        MF                                  510.00 Debit Card Transactions
            05/03/18   AP1913        123                                  30.13 MIRZA HERNANDEZ                      REIMB PEST CONTROL
            05/03/18   AR0000        AR04            108,786.89                   Owner Cash Receipts
            05/04/18   AP0098        1274                                 200.00 FLORIDA IT & MAINT SOLUTI           Office chairs (7)
            05/04/18   AP0098        301894                             4,633.42 MIAMI-DADE WATER & SEWER#           03/09-04/12/18 #55015
            05/04/18   AP0098        301895                             2,950.43 MIAMI-DADE WATER & SEWER#           03/09-04/12/18 #70993
            05/04/18   AP0098        301896                               117.26 MIAMI-DADE WATER & SEWER#           03/09-04/12/18 #85235
            05/04/18   AP0098        301897                             2,514.57 MIAMI-DADE WATER & SEWER#           03/09-04/12/18 #11331
            05/04/18   AR0000        AR04             15,768.84                  Owner Cash Receipts
            05/04/18   GJ0300        MF                                   45.05 Debit Card Transactions
            05/07/18   AP0098        301898                            13,058.50 MIAMI-DADE WATER & SEWER#           03/09-04/12/18 #16343
            05/07/18   AP0098        301899                               950.21 MIAMI-DADE WATER & SEWER#           03/09-04/12/18 #21736
            05/07/18   AP0098        301900                             5,461.51 MIAMI-DADE WATER & SEWER#           03/09-04/12/18 #29503
            05/07/18   AP0098        301901                             6,542.43 MIAMI-DADE WATER & SEWER#           03/09-04/12/18 #39164
            05/07/18   AP0098        301902                             9,387.14 MIAMI-DADE WATER & SEWER#           03/09-04/12/18 #56988
            05/07/18   AP0098        301903                             4,306.44 MIAMI-DADE WATER & SEWER#           03/09-04/12/18 #72339
            05/07/18   AP0098        301904                              119.00 MIAMI-DADE FIRE RESCUE #0            LIFE SAFETY PERMIT
            05/07/18   AP0098        301905                               82.00 MIAMI-DADE FIRE RESCUE #0            LIFE SAFETY PERMIT #01968
            05/07/18   AP0098        301906                               78.50 MIAMI-DADE FIRE RESCUE #0            LIFE SAFETY PERMIT
            05/07/18   AP0098        301907                              152.00 MIAMI-DADE FIRE RESCUE #0            LIFE SAFETY PERMIT
            05/07/18   AP0098        301908                               76.00 MIAMI-DADE FIRE RESCUE #0            LIFE SAFETY PERMIT
            05/07/18   AP0098        301909                              254.00 MIAMI-DADE FIRE RESCUE #0            LIFE SAFETY PERMIT
            05/07/18   AP0098        301910                              176.00 MIAMI-DADE FIRE RESCUE #0            LIFE SAFETY PERMIT
            05/07/18   AP0098        301911                              158.00 MIAMI-DADE FIRE RESCUE #0            LIFE SAFETY PERMIT
            05/07/18   AR0000        AR04             30,481.35                 Owner Cash Receipts
            05/07/18   AR0000        AR07                                377.42 Payment Adjustment
            05/07/18   AR0000        AR07                                444.30 Payment Adjustment
            05/08/18   AR0000        1002              1,450.00                 23411 Diaz Rent
            05/08/18   AR0000        1003              1,250.00                   23409 Martinez Rent
            05/08/18   AR0000        1004              1,200.00                   23409 Martinez Rent
            05/08/18   AR0000        102                  10.00                   41830 Selfoss Fob
            05/08/18   AR0000        1078                 10.00                   41700 Bezgin
            05/08/18   AR0000        109               1,000.00                   23215 Sierra Rent
            05/08/18   AR0000        166028              500.00                   12403 Rent
                           Case 15-17570-RAM                   Doc 866      Filed 10/03/18                 Page 12 of 39
Date 09/19/18 Time:12:28:06                                Jade Winds Association, Inc                                     Report #3836 Page: 6


                                                 GENERAL LEDGER TRIAL BALANCE

Starting account #: 10106-000                 Starting date: 04/01/18
Ending account #: 10106-000                   Ending date: 06/30/18
*** Not a standard period ***
Profit center: "All"
   Acct-#              Description                  Begin-balance        Total-DR           Total-CR          Net-change   End-balance

            05/08/18   AR0000        166029           500.00                   12403 Rent
            05/08/18   AR0000        2029              10.00                   32411 Pachec Fob
            05/08/18   AR0000        208               10.00                   32108 Newball Fob
            05/08/18   AR0000        216180           100.00                   11304 App
            05/08/18   AR0000        254355           100.00                   51408 App
            05/08/18   AR0000        266               10.00                   32411 Andrade Barcode
            05/08/18   AR0000        278880           100.00                   32313 App
            05/08/18   AR0000        279446           100.00                   41409 App
            05/08/18   AR0000        279447           100.00                   41409 App
            05/08/18   AR0000        287170            75.00                   23100 Tacsa Pet
            05/08/18   AR0000        29289            100.00                   51401 App
            05/08/18   AR0000        3005              20.00                   23100 Lion Traders Barcod
            05/08/18   AR0000        326993           100.00                   32602 App
            05/08/18   AR0000        354               10.00                   13407 Allen Decal
            05/08/18   AR0000        381               10.00                   31804 Pedreira Fob
            05/08/18   AR0000        405607           100.00                   11307 App Fee
            05/08/18   AR0000        406752         5,963.11                   CSCServiceworks
            05/08/18   AR0000        43333            100.00                   12205 App
            05/08/18   AR0000        446701         9,985.54                   CSCServiceworks
            05/08/18   AR0000        534973           100.00                   31816 App
            05/08/18   AR0000        534974           100.00                   31816 App
            05/08/18   AR0000        542949           100.00                   11309 App
            05/08/18   AR0000        576437           950.00                   13200 Oliveira Rent
            05/08/18   AR0000        577401           100.00                   41330 Castillo App
            05/08/18   AR0000        577619           100.00                   31316 App
            05/08/18   AR0000        577620           100.00                   31316 App
            05/08/18   AR0000        5933             950.00                   12314 Silva Rent
            05/08/18   AR0000        614185           100.00                   32603 App
            05/08/18   AR0000        695567           100.00                   41626 Riauzova App
            05/08/18   AR0000        701670            75.00                   51508 Pet Fee
            05/08/18   AR0000        828               20.00                   13413 Ramos Fob
            05/08/18   AR0000        846279           500.00                   23411 Rent
            05/08/18   AR0000        846280           500.00                   23411 Rent
            05/08/18   AR0000        846281           450.00                   23411 Rent
            05/08/18   AR0000        985382           100.00                   11211 App
            05/08/18   AR0000        985393           100.00                   11211 Rivera App
            05/08/18   AR0000        991357            10.00                   11213 Fob
            05/08/18   AR0000        991532           100.00                   31616 App
            05/08/18   AR0000        991543           500.00                   13207 Rent
            05/08/18   AR0000        991544           500.00                   13207 Rent
            05/08/18   AR0000        991545           300.00                   13207 Rent
            05/08/18   AR0000        991683           100.00                   51507 Mora App
            05/08/18   AR0000        991925           100.00                   23416 App
            05/08/18   AR0000        992097           100.00                   23116 App
            05/08/18   AR0000        992127           100.00                   12106 App
            05/08/18   AR0000        992242            10.00                   12213 Fob
            05/08/18   AR0000        992252           100.00                   41114 App
            05/08/18   AR0000        992432           100.00                   51206 App
                           Case 15-17570-RAM                    Doc 866      Filed 10/03/18             Page 13 of 39
Date 09/19/18 Time:12:28:06                                Jade Winds Association, Inc                                         Report #3836 Page: 7


                                                 GENERAL LEDGER TRIAL BALANCE

Starting account #: 10106-000                 Starting date: 04/01/18
Ending account #: 10106-000                   Ending date: 06/30/18
*** Not a standard period ***
Profit center: "All"
   Acct-#              Description                  Begin-balance         Total-DR           Total-CR      Net-change           End-balance

            05/08/18   AR0000        992767            10.00                    32404 Fob
            05/08/18   AR0000        992768            10.00                    32404 Fob
            05/08/18   AR0000        992937           100.00                    13315 App
            05/08/18   AR0000        992952            10.00                    13206 Fob
            05/08/18   AR0000        993055           100.00                    51106 Dantes App
            05/08/18   AR0000        993056           100.00                    51106 Pescini App
            05/08/18   AR0000        993352           200.00                    12403 Rent
            05/08/18   AR0000        993654           100.00                    12207 App
            05/08/18   AR0000        993967           500.00                    13207 Rent
            05/08/18   AR0000        993968           500.00                    13207 Rent
            05/08/18   AR0000        993969            300.00                   13207 Rent
            05/08/18   AR0000        AR04           26,409.58                   Owner Cash Receipts
            05/08/18   AR0000        AR07                             444.30 Payment Adjustment
            05/08/18   AR0204        AR-204          5,952.64                Owner Cash Receipts
            05/09/18   AR0000        AR04           18,627.29                   Owner Cash Receipts
            05/10/18   AR0000        AR04           20,598.65                   Owner Cash Receipts
            05/11/18   AP0098        101293                           375.00 PRECISION ENGINEERING                Service conf/computers
            05/11/18   AP0098        101294                            250.00 UNIFIED TECHNOLOGY GROUP            04/2018
            05/11/18   AP0098        101295                          7,145.59 ATLANTIC PACIFIC MGT (APA           03/2018 POSTAGE
            05/11/18   AP0098        101296                            499.35 SHRAIBERG, FERRARA & LAND           02/22-03/28/18 #1982.000
            05/11/18   AP0098        101297                          1,831.60 WSE FIRE & SECURITY SYSTE           Fire Alarm Svc
            05/11/18   AP0098        101298                            160.30 WSE FIRE & SECURITY SYSTE           Fire Alarm service
            05/11/18   AP0098        101299                          4,173.00 PEXTEX PEST CONTROL & TER           03/2018
            05/11/18   AP0098        101300                           160.00 THE LAKE DOCTORS, INC.               Lagoon water treatment
            05/11/18   AP0098        101301                            988.00 ESRM COMMUNICATIONS, LLC            04/2018
            05/11/18   AP0098        101302                          2,727.32 AAA AUTOMATED DOOR REPAIR           04/2018
            05/11/18   AP0098        101303                             50.00 IDEAL TECH SOLUTIONS, LLC           05/2018
            05/11/18   AP0098        101304                          2,583.75 BB&T ASSOCIATION SERVICES           Coupon Booklets
            05/11/18   AP0098        101305                          2,132.72 H&L ELECTRIC MOTOR REPAIR           Allamanda pool pump
            05/11/18   AP0098        101306                            510.00 MIAMI CLERK OF COURTS COD           Violation Daisy
            05/11/18   AP0098        101307                           400.00 GLOBAL EXCEL CORP.                   MDC code enforce Daisy
            05/11/18   AP0098        101308                         28,921.99 ATLANTIC PACIFIC MGT (APM           PAYROLL ENDING 03/22/18
            05/11/18   AP0098        101309                          2,979.00 VERIFY SCREENING SOLUTION           03/2018
            05/11/18   AP0098        101310                          2,197.50 SOUTHERN CHUTE                      Repair W&E chute 1700
            05/11/18   AP0098        101312                          8,610.00 CASTILLO LANDSCAPING CORP           04/2018
            05/11/18   AP0098        101313                         30,324.56 AMERICA SERVICES INDUSTRY           04/2018
            05/11/18   AP0098        101314                          1,530.00 MIAMI CLERK OF COURTS COD           Fire Dept violation
            05/11/18   AP0098        101315                          4,975.14 ALL FLORIDA DISTRIBUTORS,           repair tube 10' alama
            05/11/18   AP0098        101316                         44,632.36 FIRST INSURANCE FUNDING             05/2018 INSURANCE
            05/11/18   AP0098        101317                         38,332.46 ELITE GUARD & PATROL SERV           04/01-04/15/18
            05/11/18   AP0098        301912                            54.72 FPL #84637                           04/06-05/08/18 #84637
            05/11/18   AP0098        301913                           476.96 WASTE MANAGEMENT #23003              04/01-04/30/18 #23003
            05/11/18   AP2928        101311                           207.00 ECOLO ODOR CONTROL SYSTEM
            05/11/18   AP2928        101311                           207.00 ECOLO ODOR CONTROL SYSTEM
            05/11/18   AR0000        AR04           28,196.71                   Owner Cash Receipts
            05/11/18   AR0000        AR07                             434.23 Payment Adjustment
            05/11/18   AR0207        AR-207          1,718.70                Owner Cash Receipts
            05/11/18   AR0211        AR-211         40,765.72                   Owner Cash Receipts
                           Case 15-17570-RAM                    Doc 866      Filed 10/03/18                 Page 14 of 39
Date 09/19/18 Time:12:28:06                                Jade Winds Association, Inc                                             Report #3836 Page: 8


                                                 GENERAL LEDGER TRIAL BALANCE

Starting account #: 10106-000                 Starting date: 04/01/18
Ending account #: 10106-000                   Ending date: 06/30/18
*** Not a standard period ***
Profit center: "All"
   Acct-#              Description                  Begin-balance         Total-DR           Total-CR          Net-change           End-balance

            05/14/18   AR0000        AR04           10,037.59                   Owner Cash Receipts
            05/15/18   AP0000        125            12,426.55                Void chk, ELITE GUARD & P                VOID PRINT WRONG
            05/15/18   AP0098        101318                           792.00 ATLANTIC PACIFIC MGT (APM                BENEFITS 05/2018
            05/15/18   AP0098        101319                         50,260.31 AMERICA SERVICES INDUSTRY               05/2018
            05/15/18   AP2077        124                            20,822.12 PLUS INTERNATIONAL BANK                 LOAN PAYMENT 05/2018
            05/15/18   AP2080        125                            12,426.55 ELITE GUARD & PATROL SERV               03/01-03/15/18
            05/15/18   AP2081        126                            12,426.55 ELITE GUARD & PATROL SERV               03/01-03/15/18
            05/15/18   AR0000        AR04            3,731.35                   Owner Cash Receipts
            05/16/18   AR0000        1001            1,500.00                   13212 PINO RENT
            05/16/18   AR0000        1003             700.00                    21316 MUNOZ RENT BAMBOO
            05/16/18   AR0000        805605          1,000.00                   32507 MALDONADO RENT
            05/16/18   AR0000        8784              900.00                   12314 SILVA RENT
            05/16/18   AR0000        AR04            2,493.48                   Owner Cash Receipts
            05/16/18   AR0212        AR-212            789.41                   Owner Cash Receipts
            05/17/18   AP0098        101320                          8,885.01 ATLANTIC PACIFIC MGT (APM               PAYROLL ENDING 05/03/18
            05/17/18   AP0098        101321                         19,888.50 AMERICA SERVICES INDUSTRY               04/2018
            05/17/18   AP0098        101322                           530.00 H&L ELECTRIC MOTOR REPAIR                irrigation pump relocate
            05/17/18   AP2149        127                             1,375.00 GOZLAN ELECTRIC LLC                     EMERGENCY RPR/WATERDAMAG

            05/17/18   AR0000        AR04            2,267.77                Owner Cash Receipts
            05/18/18   AP2201        999999                           314.60 AT&T #7626
            05/18/18   AR0000        AR04            1,533.18                   Owner Cash Receipts
            05/18/18   AR0214        AR-214         29,527.27                 Owner Cash Receipts
            05/19/18   GJ0301        MF                                 53.60 Debit Card Transactions
            05/21/18   AP0098        101323                           158.85 ATLANTIC PACIFIC MGT (APM                TOPS 2ND QTR BILLING
            05/21/18   AP0098        101324                           732.35 SHRAIBERG, FERRARA & LAND                4/11-4/30/18 #CHAPTER11
            05/21/18   AP0098        101325                           895.00 AAA AUTOMATED DOOR REPAIR                05/2018
            05/21/18   AP2204        999999           224.90                 FPL #13527
            05/21/18   AP2204        999999                           332.08 FPL #13527
            05/21/18   AR0000        5158              25.00                    51106 Mast Real Financial
            05/21/18   AR0000        785635            50.00                    13200 Oliveira Rent
            05/21/18   AR0000        785636            900.00                   13200 Oliveira Rent
            05/21/18   AR0000        AR04            3,017.02                   Owner Cash Receipts
            05/21/18   AR0220        AR-220         10,584.21                 Owner Cash Receipts
            05/21/18   GJ0302        MF                                 32.09 Debit Card Transactions
            05/22/18   AP0098        1275                            2,500.00 ART PLUMBING AC & ELECTRI               BLDG 1770-MAIN LINE
            05/22/18   AP0098        301917                           300.62 FPL #06310                               04/16-05/16/18 #06310
            05/22/18   AP0098        301918                           759.54 FPL #31138                               04/16-05/16/18 #31138
            05/22/18   AP0098        301919                           706.59 FPL #59424                               04/16-05/16/18 #59424
            05/22/18   AP0098        301920                           528.53 FPL #69424                               04/16-05/16/18 #69424
            05/22/18   AP0098        301921                            46.85 FPL #25096                               04/16-05/16/18 #25096
            05/22/18   AP0098        301922                           144.45 FPL #15096                               04/16-05/16/18 #15096
            05/22/18   AP0098        301923                           402.41 FPL #25092                               04/16-05/16/18 #25092
            05/22/18   AP0098        301924                            788.20 FPL #05099                              04/16-05/16/18 #05099
            05/22/18   AP0098        91275                           6,500.00 ART PLUMBING AC & ELECTRI               BLDG1770 MAIN RISER STACK
            05/22/18   AR0000        AR04            2,133.08                 Owner Cash Receipts
            05/23/18   AP0098        101326                             39.00 BB&T ASSOCIATION SERVICES               COUPON BOOKS
            05/23/18   AP0098        101327                             75.00 CAMILA MANNINO                          SECURITY REFUND #12306
                           Case 15-17570-RAM                   Doc 866       Filed 10/03/18               Page 15 of 39
Date 09/19/18 Time:12:28:06                                Jade Winds Association, Inc                                          Report #3836 Page: 9


                                                 GENERAL LEDGER TRIAL BALANCE

Starting account #: 10106-000                 Starting date: 04/01/18
Ending account #: 10106-000                   Ending date: 06/30/18
*** Not a standard period ***
Profit center: "All"
   Acct-#              Description                  Begin-balance        Total-DR          Total-CR          Net-change          End-balance

            05/23/18   AP0098        101328                             20.00 MARITZA HALES                         REFUND OVERNIGHTPASS#702
            05/23/18   AP0098        101329                           331.81 CARLOS A. AROCHA                       RFD CREDIT ON ACCT #41514
            05/23/18   AR0000        AR04           1,972.51                 Owner Cash Receipts
            05/24/18   AP0098        101330                         7,200.00 CASTILLO LANDSCAPING CORP              hurricane tree service
            05/24/18   AP0098        101331                         1,000.00 FLORIDA DEPARTMENT OF HEA              PERMIT #13-60-01371
            05/24/18   AP0098        101332                            10.00 ALEFTINE OELNTYR #613                  REFUND OVERNIGHTPSS #613
            05/24/18   AP2221        128                            2,350.00 PREMIUM PAINTERS INC.                  CEILING REPAIR
            05/24/18   AR0000        AR04             884.26                  Owner Cash Receipts
            05/25/18   AP0098        101333                             37.47 ATLANTIC PACIFIC MGT (APA             04/2018 STRONGROOM
            05/25/18   AP0098        101334                           125.00 PETERS & PETERS ATTORNEYS              4/23/18 #00367
            05/25/18   AP0098        301927                           633.23 AT&T #4816                             05/08-06/07/18 #4816
            05/25/18   AR0000        AR04           1,024.56                 Owner Cash Receipts
            05/27/18   GJ0305        MF                                16.92 Debit Card Transactions
            05/28/18   GJ0303        MF                               117.94 Debit Card Transactions
            05/29/18   AR0000        AR04           5,307.79                 Owner Cash Receipts
            05/30/18   AP0098        101335                         8,571.00 PETERS & PETERS ATTORNEYS              4/2-4/26/18 #00005
            05/30/18   AP0098        101336                         1,499.90 H&L ELECTRIC MOTOR REPAIR              irrigation pump/Removal
            05/30/18   AP0098        101337                           235.00 PRECISION ENGINEERING                  COPY MACHINE/ RPR
            05/30/18   AP0098        101338                            33.50 PATRICIA BASDEN                        REIMB DOCS ORGANIZER
            05/30/18   AP2234        129                            21,400.00 ATC ROOFING UNLIMITED INC             ROOF REPAIRS/FLASHING RPR
            05/30/18   AR0000        289760           100.00                  41307 Background
            05/30/18   AR0000        AR04           6,901.18                   Owner Cash Receipts
            05/30/18   AR0222        AR-222         4,089.74                   Owner Cash Receipts
            05/30/18   GJ0304        MF                                 46.64 Debit Card Transactions
            05/31/18   AP0098        101339                           825.00 STRALEY & OTTO, PA                     8/11-8/31/16 #MASTERFILE
            05/31/18   AP0098        301928                           165.95 COMCAST BUSINESS #3772339              05/20-06/19/18 #3772339
            05/31/18   AR0000        1131              10.00                   21109 Reysher Pool Key
            05/31/18   AR0000        119737           100.00                   51503 Cruz Background
            05/31/18   AR0000        1574              10.80                   51801 Moreau Barcode
            05/31/18   AR0000        190136           100.00                   11116 Background
            05/31/18   AR0000        210               10.00                   13114 Riauzova BArcode
            05/31/18   AR0000        228               10.00                   23405 Lopez Barcode
            05/31/18   AR0000        2311              10.00                   11414 Mojica Key
            05/31/18   AR0000        280               10.00                   21406 Dominguez Fob
            05/31/18   AR0000        289710           100.00                   23214 Backgound
            05/31/18   AR0000        327682           100.00                   51409 Background
            05/31/18   AR0000        491248         4,770.07                   CSCServiceworks
            05/31/18   AR0000        545                5.00                   13407 Allen Laundry Card
            05/31/18   AR0000        635580           149.00                   11115 Background
            05/31/18   AR0000        804490           100.00                   23308 Marcon App
            05/31/18   AR0000        819177           100.00                   13415 Kabir Bacground
            05/31/18   AR0000        83137            100.00                   23401 Background
            05/31/18   AR0000        83138            100.00                   23401 Background
            05/31/18   AR0000        83171             10.00                   31306 Fob
            05/31/18   AR0000        83214            100.00                   31404 Background
            05/31/18   AR0000        83570            100.00                   37601 Background
            05/31/18   AR0000        83739            100.00                   23116 Background
            05/31/18   AR0000        83740            100.00                   23116 Background
                           Case 15-17570-RAM                      Doc 866      Filed 10/03/18                Page 16 of 39
Date 09/19/18 Time:12:28:06                                   Jade Winds Association, Inc                                               Report #3836 Page:
                                                                                                                                                        10

                                                   GENERAL LEDGER TRIAL BALANCE

Starting account #: 10106-000                   Starting date: 04/01/18
Ending account #: 10106-000                     Ending date: 06/30/18
*** Not a standard period ***
Profit center: "All"
   Acct-#              Description                     Begin-balance        Total-DR            Total-CR        Net-change          End-balance

            05/31/18   AR0000        83952               100.00                   51301 Background
            05/31/18   AR0000        881668              100.00                   51311 Background
            05/31/18   AR0000        923917              109.00                   31800 Background
            05/31/18   AR0000        923918              100.00                   31800 Background
            05/31/18   AR0000        AR04             11,394.84                   Owner Cash Receipts
            05/31/18   CR0000        ADJUST               17.32                  May Op Int
            05/31/18   CR0000        ADJUST                                 3.00 Debit Memo
            05/31/18   CR0000        ADJUST                               28.00 Coupon Stop Fees
            05/31/18   CR0000        ADJUST            1,035.10                 CC Income
            05/31/18   CR0000        ADJUST                               17.32 Dup. Interest
            05/31/18   CR0000        ADJUST                             9,227.16 Ck#1276
            05/31/18   CR0000        ADJUST                            11,425.00 Ck#1278
            05/31/18   CR0000        ADJUST                             1,911.16 Ck#1278
            05/31/18   CR0000        ADJUST                                36.00 Returned Item Fees
            05/31/18   CR0000        ADJUST                               24.00 Returned Item Fees
            05/31/18   CR0000        ADJUST             951.74                  Return of Desk
            05/31/18   CR0000        ADJUST                              223.06 Ck#100781
            05/31/18   CR0000        ADJUST                               111.53 Ck#100881
            05/31/18   CR0000        ADJUST                             1,035.00 Strom Drain Frame & Grate
            05/31/18   CR0000        ADJUST                              143.00 Build.com- DC- Credit Jun
            05/31/18   CR0000        ADJUST                               51.32 Officesupply.com
            05/31/18   CR0000        ADJUST                              100.87 Amazon Prime membership
            05/31/18   CR0000        ADJUST                                 .24 MDWSD Adjustment
            05/31/18   CR0000        ADJUST                              212.49 Home Depot- Office Door
            05/31/18   GJ0360        LS                                  288.00 Bank Fees
            05/31/18   GJ0360        LS                   17.32                 Bank Fees
            05/31/18   GJ0391        LS                1,020.00                 Dup Miami Clerk of Court
            05/31/18   GJ0398        LS                                  618.06 3/31 Deposits
            06/01/18   AP0098        301929                               165.95 COMCAST #21082                        05/28-06/27/18 #21082
            06/01/18   AP0098        301930                            29,332.18 COMCAST #23074                        5/30-6/29/18 #23074
            06/01/18   AP0098        301931                              143.22 AT&T #1226                             05/20-06/19/18 #1226
            06/01/18   AP0098        301932                              175.12 CRYSTAL SPRINGS                        05/03-05/30/18
            06/01/18   AP0098        301933                              174.56 CRYSTAL SPRINGS                        04/05-05/02/18
            06/01/18   AR0000        AR04             12,863.91                 Owner Cash Receipts
            06/01/18   GJ0409        MF                                  119.84 Debit Card Transactions
            06/01/18   RJ0004             LS           4,833.48                 Credit Card Income
            06/01/18   RJ0004             LS                             496.33 DIS CC bank fee
            06/04/18   AR0000        AR04            111,438.93                   Owner Cash Receipts
            06/04/18   GJ0406        MF                                  119.84 Debit Card Transactions
            06/05/18   AP0098        301934                              459.98 WASTE MANAGEMENT #23003                05/01-05/31/18 #23003
            06/05/18   AP0098        301935                            13,440.98 WASTE MANAGEMENT #96662               06/01-06/30/18 #96662
            06/05/18   AP0099        CK101326             39.00                  BB&T ASSOCIATION SERVICES             PLVoid: Check #101326
            06/05/18   AR0000        AR04             14,879.50                 Owner Cash Receipts
            06/05/18   GJ0407        MF                                   76.41 Debit Card Transactions
            06/06/18   AP0098        101340                             2,745.00 AVENTURA ELEVATOR INC                 Elevator service 06/2018
            06/06/18   AP0098        101341                             8,375.66 ATLANTIC PACIFIC MGT (APM             PAYROLL ENDING 05/17/18
            06/06/18   AP0098        101342                            44,632.36 FIRST INSURANCE FUNDING               06/2018 INSURANCE
            06/06/18   AP0098        101343                              667.82 ALL CITY PAINT & HARDWARE              DUCTTAPE/POLYPIPE/BULBS
                           Case 15-17570-RAM                    Doc 866      Filed 10/03/18              Page 17 of 39
Date 09/19/18 Time:12:28:06                                Jade Winds Association, Inc                                           Report #3836 Page:
                                                                                                                                                 11

                                                 GENERAL LEDGER TRIAL BALANCE

Starting account #: 10106-000                 Starting date: 04/01/18
Ending account #: 10106-000                   Ending date: 06/30/18
*** Not a standard period ***
Profit center: "All"
   Acct-#              Description                  Begin-balance         Total-DR           Total-CR       Net-change          End-balance

            06/06/18   AP0098        101344                          2,745.00 AVENTURA ELEVATOR INC                05/2018
            06/06/18   AP0098        101345                            984.60 IDEAL TECH SOLUTIONS, LLC            BATTERY BACKUP
            06/06/18   AP0098        101346                          2,086.50 PEXTEX PEST CONTROL & TER            05/2018
            06/06/18   AP0098        101347                             10.00 JESSE PEIRCE #310                    REFUND DBL CHARGE #310
            06/06/18   AP0098        301936                          4,644.73 MIAMI-DADE WATER & SEWER#            04/12-05/09/18 #39164
            06/06/18   AP0098        301937                          4,115.90 MIAMI-DADE WATER & SEWER#            04/12-05/09/18 #72339
            06/06/18   AP0098        301938                          1,550.90 MIAMI-DADE WATER & SEWER#            04/12-05/09/18 #70993
            06/06/18   AP0098        301939                          6,907.49 MIAMI-DADE WATER & SEWER#            04/12-05/09/18 #56988
            06/06/18   AP0098        301940                          3,319.69 MIAMI-DADE WATER & SEWER#            04/12-05/09/18 #55015
            06/06/18   AP0098        301941                              5.39 MIAMI-DADE WATER & SEWER#            04/12-05/09/18 #29757
            06/06/18   AP0098        301942                          4,071.42 MIAMI-DADE WATER & SEWER#            04/12-05/09/18 #29503
            06/06/18   AP0098        301943                            916.33 MIAMI-DADE WATER & SEWER#            04/12-05/09/18 #21736
            06/06/18   AP0098        301944                          8,682.74 MIAMI-DADE WATER & SEWER#            04/12-05/09/18 #16343
            06/06/18   AP0098        301945                          1,454.69 MIAMI-DADE WATER & SEWER#            04/12-05/09/18 #11331
            06/06/18   AP0098        301946                            117.26 MIAMI-DADE WATER & SEWER#            04/12-05/09/18 #85235
            06/06/18   AR0000        AR04           23,242.18                Owner Cash Receipts
            06/06/18   AR0000        AR07                             444.30 Payment Adjustment
            06/06/18   AR0000        AR07                             427.42 Payment Adjustment
            06/06/18   GJ0405        MF                               338.61 Debit Card Transactions
            06/06/18   GJ0410        MF                                 38.01 Debit Card Transactions
            06/07/18   AR0000        AR04           26,032.50                Owner Cash Receipts
            06/07/18   AR0000        AR07                             391.76 Payment Adjustment
            06/07/18   AR0226        AR-226         28,162.16                Owner Cash Receipts
            06/07/18   GJ0404        MF                               248.63 Debit Card Transactions
            06/08/18   AR0000        1005            1,200.00                   23409 Martinez Rent
            06/08/18   AR0000        112             1,000.00                   23215 Sierra Rent
            06/08/18   AR0000        136               20.00                    41707 Medina Pool
            06/08/18   AR0000        329083            75.00                    23214 Pet Fee
            06/08/18   AR0000        405706           100.00                    21306 De La Cruz App
            06/08/18   AR0000        405707           100.00                    21306 Andrade App
            06/08/18   AR0000        555491           100.00                    11409 App
            06/08/18   AR0000        72912            900.00                    13200 Oliveira Rent
            06/08/18   AR0000        74908            691.60                    41606 Foreclosure& Int
            06/08/18   AR0000        83953             75.00                    51301 Pet Fee
            06/08/18   AR0000        84110            100.00                    31404 App
            06/08/18   AR0000        84111            100.00                    31404 App
            06/08/18   AR0000        84280            100.00                    32314 App
            06/08/18   AR0000        8789             900.00                    12314 Silva Rent
            06/08/18   AR0000        AR04           22,557.47                Owner Cash Receipts
            06/11/18   AP0098        101348                           250.00 UNIFIED TECHNOLOGY GROUP              05/2018
            06/11/18   AP0098        101349                             86.00 ALL FLORIDA DISTRIBUTORS,            DAISY POOL
            06/11/18   AP0098        101350                           573.20 ALL CITY PAINT & HARDWARE             SPRAYPAINT/DRIVER/GLOVES
            06/11/18   AP0098        101351                            61.25 ATLANTIC PACIFIC MGT (APM             ANNUAL REPORT
            06/11/18   AP0098        101352                            570.00 ART PLUMBING AC & ELECTRI            reinspect prior rprs
            06/11/18   AP0098        101353                          7,061.26 ATLANTIC PACIFIC MGT (APA            06/2018 BLUE BAG SERVICES
            06/11/18   AP0098        101354                           480.00 THE LAKE DOCTORS, INC.                02/2018
            06/11/18   AP0098        301947                            54.54 FPL #84637                            05/08-06/07/18 #84637
                           Case 15-17570-RAM                    Doc 866      Filed 10/03/18             Page 18 of 39
Date 09/19/18 Time:12:28:06                                Jade Winds Association, Inc                                          Report #3836 Page:
                                                                                                                                                12

                                                 GENERAL LEDGER TRIAL BALANCE

Starting account #: 10106-000                 Starting date: 04/01/18
Ending account #: 10106-000                   Ending date: 06/30/18
*** Not a standard period ***
Profit center: "All"
   Acct-#              Description                  Begin-balance         Total-DR           Total-CR      Net-change         End-balance

            06/11/18   AR0000        AR04           30,782.77                   Owner Cash Receipts
            06/12/18   AP0098        101355                             14.96 ALL CITY PAINT & HARDWARE           SHOWER HEAD RPR
            06/12/18   AR0000        AR04           23,990.55                 Owner Cash Receipts
            06/12/18   GJ0403        MF                               205.31 Debit Card Transactions
            06/12/18   GJ0408        MF                               220.39 Debit Card Transactions
            06/13/18   AR0000        AR04            8,409.18                Owner Cash Receipts
            06/14/18   AP0098        101356                          8,810.03 ATLANTIC PACIFIC MGT (APM           PAYROLL ENDING 05/31/18
            06/14/18   AP0098        301948                            635.86 AT&T #4816                          06/08-07/07/18 #4816
            06/14/18   AP0098        301949                            165.95 COMCAST BUSINESS #3772339           06/20-07/19/18 #3772339
            06/14/18   AP2311        130                            11,575.72 GOZLAN ELECTRIC LLC                 SURGE PROTECTN INSTAL
            06/14/18   AR0000        AR04            3,528.09                Owner Cash Receipts
            06/14/18   AR0000        AR07                             366.52 Payment Adjustment
            06/14/18   AR0000        AR07                             383.56 Payment Adjustment
            06/15/18   AR0000        AR04            3,716.21                 Owner Cash Receipts
            06/16/18   GJ0411        MF                                 46.99 Debit Card Transactions
            06/18/18   AP0098        101357                           494.00 ESRM COMMUNICATIONS, LLC             06/2018
            06/18/18   AP0098        101358                           207.00 ECOLO ODOR CONTROL SYSTEM            06/2018 Trash odor scent
            06/18/18   AR0000        AR04            3,080.53                 Owner Cash Receipts
            06/19/18   AP0098        101359                             39.01 CAROL COLLINS                       REIMB CONSTRUCTN MEETING
            06/19/18   AP2360        999999           879.35                    FPL #01136
            06/19/18   AP2360        999999                           690.62 FPL #01136
            06/19/18   AP2360        999999                           680.26 FPL #01136
            06/19/18   AP2363        999999          1,163.08                 FPL #51131
            06/19/18   AP2363        999999                          1,151.85 FPL #51131
            06/19/18   AP2363        999999                          1,070.31 FPL #51131
            06/19/18   AP2365        999999          1,410.14                 FPL #82341
            06/19/18   AP2365        999999                          1,049.13 FPL #82341
            06/19/18   AP2365        999999                           988.09 FPL #82341
            06/19/18   AP2368        999999           253.04                 FPL #41130
            06/19/18   AP2368        999999                           127.28 FPL #41130
            06/19/18   AP2368        999999                           146.78 FPL #41130
            06/19/18   AP2373        999999          1,319.13                FPL #63288
            06/19/18   AP2373        999999                           699.66 FPL #63288
            06/19/18   AP2373        999999                           708.42 FPL #63288
            06/19/18   AP2375        999999          1,190.75                FPL #73186
            06/19/18   AP2375        999999                           773.28 FPL #73186
            06/19/18   AP2375        999999                           919.47 FPL #73186
            06/19/18   AP2377        999999          2,439.93                FPL #51136
            06/19/18   AP2377        999999                          1,457.82 FPL #51136
            06/19/18   AP2377        999999                          1,432.99 FPL #51136
            06/19/18   AP2384        999999                           127.28 FPL #41130
            06/19/18   AP2384        999999                            146.78 FPL #41130
            06/19/18   AP2384        999999                          1,049.13 FPL #82341
            06/19/18   AP2384        999999                           988.09 FPL #82341
            06/19/18   AP2393        999999          1,410.14                FPL #82341
            06/19/18   AP2395        999999            253.04                   FPL #41130
            06/19/18   AR0000        AR04            4,537.26                   Owner Cash Receipts
                           Case 15-17570-RAM                    Doc 866      Filed 10/03/18                Page 19 of 39
Date 09/19/18 Time:12:28:06                                Jade Winds Association, Inc                                                 Report #3836 Page:
                                                                                                                                                       13

                                                 GENERAL LEDGER TRIAL BALANCE

Starting account #: 10106-000                 Starting date: 04/01/18
Ending account #: 10106-000                   Ending date: 06/30/18
*** Not a standard period ***
Profit center: "All"
   Acct-#              Description                  Begin-balance         Total-DR           Total-CR         Net-change              End-balance

            06/19/18   AR0233        AR-233         19,876.36                   Owner Cash Receipts
            06/20/18   AP0098        101360                            205.53 ALL CITY PAINT & HARDWARE              OUTLET CVR/KEYS/CAULKING
            06/20/18   AP0098        101361                         13,703.98 ELITE GUARD & PATROL SERV              05/16-05/31/18
            06/20/18   AP0098        101362                           304.95 WSE FIRE & SECURITY SYSTE               fire alarm sev
            06/20/18   AP0098        101363                            24.45 FEDEX                                   SHIP 05/23/18
            06/20/18   AP0098        101364                           743.65 PRECISION ENGINEERING                   SERVICE PERFORMED
            06/20/18   AP0098        101365                            160.00 THE LAKE DOCTORS, INC.                 06/2018
            06/20/18   AP0098        101366                          2,050.00 ALL FLORIDA DISTRIBUTORS,              05/2018
            06/20/18   AP0098        101367                          1,058.00 VERIFY SCREENING SOLUTION              05/2018
            06/20/18   AP0098        101368                         30,324.56 AMERICA SERVICES INDUSTRY              06/2018
            06/20/18   AP0098        101369                          3,500.00 CASTILLO LANDSCAPING CORP              06/2018
            06/20/18   AP0098        101370                          1,652.00 STRALEY & OTTO, PA                     RFND UNPAIDATTY FEE#41606
            06/20/18   AP0098        301950                           315.25 AT&T #7626                              06/08-07/07/18 #7626
            06/20/18   AP0098        301951                           562.80 FPL #69424                              05/16-06/15/18 #69424
            06/20/18   AR0000        1001            1,450.00                23411 Diaz Rent
            06/20/18   AR0000        1002            1,500.00                   13212 Pino Rent
            06/20/18   AR0000        1006               10.00                   31316 Admarogo Pet
            06/20/18   AR0000        1151             700.00                    21316 Munoz Rent
            06/20/18   AR0000        1393              20.00                    32314 Fob
            06/20/18   AR0000        166255           500.00                    12403 Rent
            06/20/18   AR0000        166256           500.00                    12403 Rent
            06/20/18   AR0000        166257           200.00                    12403 Rent
            06/20/18   AR0000        2560             100.00                    11411 App
            06/20/18   AR0000        312110           100.00                    13407 App
            06/20/18   AR0000        345211         11,250.00                   Travelers Daisy Elevator
            06/20/18   AR0000        378465            100.00                   32510 App
            06/20/18   AR0000        446066           100.00                    11208 App
            06/20/18   AR0000        446067           100.00                    11208 App
            06/20/18   AR0000        446283           100.00                    11404 App
            06/20/18   AR0000        73354           1,000.00                   32507 Rent
            06/20/18   AR0000        782426            100.00                   41209 App
            06/20/18   AR0000        83872            100.00                    32402 App
            06/20/18   AR0000        84463            100.00                    51401 App
            06/20/18   AR0000        84842            500.00                    13207 Rent
            06/20/18   AR0000        84843            500.00                    13207 Rent
            06/20/18   AR0000        84844            300.00                    13207 Rent
            06/20/18   AR0000        851              100.00                    23408 App
            06/20/18   AR0000        85188            100.00                    12306 App
            06/20/18   AR0000        85189            100.00                    12306 App
            06/20/18   AR0000        85458            100.00                    23103 App
            06/20/18   AR0000        857059           100.00                    31304 App
            06/20/18   AR0000        857060           100.00                    31304 App
            06/20/18   AR0000        937354           100.00                    31815 App
            06/20/18   AR0000        946206            100.00                   31815 App
            06/20/18   AR0000        AR04            1,722.48                   Owner Cash Receipts
            06/20/18   AR0237        AR-237          3,469.91                Owner Cash Receipts
            06/21/18   AP0098        301952                           299.45 FPL #06310                              05/16-06/15/18 #06310
                           Case 15-17570-RAM                      Doc 866      Filed 10/03/18              Page 20 of 39
Date 09/19/18 Time:12:28:06                                  Jade Winds Association, Inc                                            Report #3836 Page:
                                                                                                                                                    14

                                                   GENERAL LEDGER TRIAL BALANCE

Starting account #: 10106-000                   Starting date: 04/01/18
Ending account #: 10106-000                     Ending date: 06/30/18
*** Not a standard period ***
Profit center: "All"
   Acct-#              Description                    Begin-balance         Total-DR          Total-CR        Net-change           End-balance

            06/21/18   AP0098        301953                               85.25 FPL #13527                           05/16-06/15/18 #13527
            06/21/18   AP0098        301954                             614.39 FPL #31138                            05/16-06/15/18 #31138
            06/21/18   AP0098        301955                             703.04 FPL #59424                            05/16-06/15/18 #59424
            06/21/18   AP0098        301956                               47.33 FPL #25096                           05/16-06/15/18 #25096
            06/21/18   AP0098        301957                             137.87 FPL #15096                            05/16-06/15/18 #15096
            06/21/18   AP0098        301958                             415.14 FPL #25092                            05/16-06/15/18 #25092
            06/21/18   AP0098        301959                             821.14 FPL #05099                            05/16-06/15/18 #05099
            06/21/18   AP2411        VH4684           12,180.00                MIAMI DADE POLICE DEPARTM             OFF DUTY OFFICER
            06/21/18   AP2413        131                              12,180.00 MIAMI DADE POLICE DEPARTM            OFF DUTY OFFICER
            06/21/18   AP2413        132                              24,389.89 PLUS INTERNATIONAL BANK              LOAN PAYMENT 06/2018
            06/21/18   AR0000        AR04              2,606.63                   Owner Cash Receipts
            06/21/18   GJ0413        MF                   19.24                   Debit Card Return
            06/22/18   AR0000        AR04              3,269.97                   Owner Cash Receipts
            06/25/18   AP0098        101371                            1,795.00 AAA AUTOMATED DOOR REPAIR            06/2018
            06/25/18   AP0098        101372                              798.50 SHRAIBERG, FERRARA & LAND            5/1-5/19/18
            06/25/18   AP0098        101373                               24.57 FEDEX                                SHIP 05/30/18
            06/25/18   AP0098        101374                               25.65 ALL CITY PAINT & HARDWARE            morta mix bags (3)
            06/25/18   AP0098        101375                            1,125.00 MIAMI DADE COUNTY INTERNA            08/01/18-07/31/19
            06/25/18   AP0098        101376                               20.00 ATLANTIC PACIFIC MGT (APM            06/2018 BENEFITS
            06/25/18   AP0098        101377                            1,220.00 ART PLUMBING AC & ELECTRI            Plumbing leak rpr
            06/25/18   AP0098        101378                             235.98 DOG WASTE DEPOT                       Doggie bags (2CS)
            06/25/18   AP0098        101379                             200.00 IDEAL TECH SOLUTIONS, LLC             04/2018
            06/25/18   AP0098        101380                            3,500.00 CASTILLO LANDSCAPING CORP            05/2018
            06/25/18   AR0000        2392              6,786.81                 CSC Service Works
            06/25/18   AR0000        AR04              2,933.78                  Owner Cash Receipts
            06/25/18   GJ0414        MF                                     6.70 Debit Card Transactions
            06/26/18   AR0000        AR04              2,413.76                   Owner Cash Receipts
            06/27/18   AP0099        CK100734           223.06                    ILYA SADUKOVSKIY                   PLVoid: Check #100734
            06/27/18   AP0099        CK100741           223.06                    CHRISTINE ROSAKRANSE               PLVoid: Check #100741
            06/27/18   AP0099        CK100742           223.06                    CRYSTAL NOVOA                      PLVoid: Check #100742
            06/27/18   AP0099        CK100744           223.06                    DOUBLE INVESTMENTS LLC             PLVoid: Check #100744
            06/27/18   AP0099        CK100748           223.06                    FRANCIS ORTEGA                     PLVoid: Check #100748
            06/27/18   AP0099        CK100753           223.06                    HSL PROPERTY HOLDINGS III          PLVoid: Check #100753
            06/27/18   AP0099        CK100754           223.06                    IGOR PROKOFEV                      PLVoid: Check #100754
            06/27/18   AP0099        CK100764           223.06                    ANDREY SAVCHENKO #312              PLVoid: Check #100764
            06/27/18   AP0099        CK100769           223.06                    ALIONA URSU                        PLVoid: Check #100769
            06/27/18   AP0099        CK100781           223.06                    ALBERTO COLOMBANO                  PLVoid: Check #100781
            06/27/18   AP0099        CK100791           223.06                    HELENA GONZALEZ, PA                PLVoid: Check #100791
            06/27/18   AP0099        CK100853           111.53                    ANA SATIAGO PARRA                  PLVoid: Check #100853
            06/27/18   AP0099        CK100860           111.53                    CRYSTAL NOVOA                      PLVoid: Check #100860
            06/27/18   AP0099        CK101304          2,583.75                   BB&T ASSOCIATION SERVICES          PLVoid: Check #101304
            06/27/18   AR0000        AR04              7,877.28                 Owner Cash Receipts
            06/27/18   CR0000        ADJUST                            2,583.75 BB&T
            06/28/18   AP0099        CK100863           111.53                    ELIZABETH JORGE                    PLVoid: Check #100863
            06/28/18   AP0099        CK100864           111.53                    EMANUEL DUANI #41522               PLVoid: Check #100864
            06/28/18   AP0099        CK100866           111.53                    FRANCIS ORTEGA                     PLVoid: Check #100866
            06/28/18   AP0099        CK100881           111.53                    ALBERTO COLOMBANO                  PLVoid: Check #100881
                                     Case 15-17570-RAM                    Doc 866      Filed 10/03/18             Page 21 of 39
Date 09/19/18 Time:12:28:06                                           Jade Winds Association, Inc                                         Report #3836 Page:
                                                                                                                                                          15

                                                            GENERAL LEDGER TRIAL BALANCE

Starting account #: 10106-000                            Starting date: 04/01/18
Ending account #: 10106-000                              Ending date: 06/30/18
*** Not a standard period ***
Profit center: "All"
    Acct-#                      Description                    Begin-balance        Total-DR          Total-CR       Net-change         End-balance

              06/28/18         AP0099         CK100890           111.53                   CARLOS LEITES DEMORAES             PLVoid: Check #100890
              06/28/18         AP0099         CK100901           111.53                   ANDREY SAVCHENKO #312              PLVoid: Check #100901
              06/28/18         AP0099         CK100902           111.53                   ALIONA URSU                        PLVoid: Check #100902
              06/28/18         AP0099         CK101105           133.26                   HOME RETENTION SERVICES,           PLVoid: Check #101105
              06/28/18         AP2711         133                               596.00 PETERS & PETERS ATTORNEYS             FILING FEES & SERVICES
              06/28/18         AP2712         134                               506.00 PETERS & PETERS ATTORNEYS             FILING FEES & SERVICES
              06/28/18         AP2713         135                               676.00 PETERS & PETERS ATTORNEYS             FILING FEES & SERVICES
              06/28/18         AR0000         AR04             4,639.36                Owner Cash Receipts
              06/29/18         AR0000         AR04             4,839.55                  Owner Cash Receipts
              06/30/18         CR0000         ADJUST                               77.00 Coupon Stop Fees
              06/30/18         CR0000         ADJUST                            180.00 Debit Memos
              06/30/18         CR0000         ADJUST              17.71                June Op Int
              06/30/18         CR0000         ADJUST             395.47                   CC Income
              06/30/18         CR0000         ADJUST                               24.00 Returned Item Fees
              06/30/18         CR0000         ADJUST             143.00                  Build.com Credit
              06/30/18         CR0000         ADJUST                              36.00 Returned Item Fees
              06/30/18         CR0000         ADJUST                           2,676.72 Voided Checks
              06/30/18         CR0000         ADJUST                             780.71 Voided Checks
              06/30/18         CR0000         ADJUST                           3,900.00 Check #1277
              06/30/18         CR0000         ADJUST                            350.00 Check #1279
              06/30/18         CR0000         ADJUST                             400.00 Check #1280
              06/30/18         CR0000         ADJUST                           1,300.00 Check #1283
              06/30/18         CR0000         ADJUST                           2,403.37 Debit Card Transactions
              06/30/18         CR0000         ADJUST                             100.00 Deposit Correction
              06/30/18         CR0000         ADJUST                            133.26 Voided Check
              06/30/18         CR0000         ADJUST              21.02                FPL Adjustment
              06/30/18         CR0000         ADJUST             627.08                   FPL Adjustment

*** Totals do not include all accounts ***
Gnd Total:                                                       489,200.82    1,331,705.68       1,030,849.76       300,855.92          790,056.74
                       Case 15-17570-RAM                      Doc 866           Filed 10/03/18             Page 22 of 39
MONTHLY OPERATING REPORT -                                                                                                ATTACHMENT NO. 4
POST CONFIRMATION

                                                  CHAPTER 11 POST-CONFIRMATION
                                             CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                                BB&T
Account Number                                                                              1091
Purpose of Account (Operating/Payroll/Personal)                             Special Assessment
Type of Account (e.g., Checking)                                            Checking

   Check           Date of
  Number         Transaction                      Payee                                        Purpose or Description                   Amount




Bank Debit          4/30/2018   BB&T                                        Bank Fees                                                        133
             4      5/30/2018   Hillman Engineering                         40 year certification                                          15320
             5      5/30/2018   Hillman Engineering                         40 year certification                                          15150
Bank Debit          5/31/2018   BB&T                                        Bank Fees                                                          7
Bank Debit          6/30/2018   BB&T                                        Bank Fees                                                         26




                                                                                                                              TOTAL        30636

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                      Case 15-17570-RAM       Doc 866    Filed 10/03/18     Page 23 of 39
Date 07/31/18                                Jade Winds Association, Inc                      #3214 Page: 1

                                                RECONCILIATION

Bank #: 02 BB&T Special Assessment      10110-000 BB&T Special Assessment
G/L Acct Bal: 64,414.13
Bank Balance: 64,414.13
Statement date: 06/30/18
  Chk-#     Date               Reference                Clr-date            Uncleared       Uncleared
                                                                              Checks         Deposits


OUTSTANDING ITEMS:
                              ______________ ______________
                     Total Outstanding                                            .00              .00



                                            Bank Reconciliation Summary
                                           ===========================



Checkbook Balance                               64,414.13   Reconciling Balance             64,414.13
Uncleared Checks, Credits                            0.00 + Bank Stmt. Balance              64,414.13
Uncleared Deposits, Debits                           0.00   Difference                           0.00
                       Case 15-17570-RAM                      Doc 866           Filed 10/03/18             Page 24 of 39
MONTHLY OPERATING REPORT -                                                                                                ATTACHMENT NO. 4
POST CONFIRMATION

                                                CHAPTER 11 POST-CONFIRMATION
                                           CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                             BB&T
Account Number                                                                              105
Purpose of Account (Operating/Payroll/Personal)                          Security Deposit
Type of Account (e.g., Checking)                                         Checking

  Check        Date of
 Number      Transaction                       Payee                                         Purpose or Description                     Amount

                                                                         N/A




                                                                                                                           TOTAL                 0

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                      Case 15-17570-RAM           Doc 866    Filed 10/03/18    Page 25 of 39
Date 07/12/18                                    Jade Winds Association, Inc                    #3043 Page: 1

                                                    RECONCILIATION

Bank #: 03 BB&T Security Deposit         10405-000 BB&T - Security Deposit
G/L Acct Bal:   2,502.11
Bank Balance:    2,502.11
Statement date: 06/30/18
  Chk-#     Date                   Reference                Clr-date           Uncleared       Uncleared
                                                                                 Checks         Deposits


OUTSTANDING ITEMS:
                              ______________ ______________
                     Total Outstanding                                                .00            .00



                                                Bank Reconciliation Summary
                                               ===========================



Checkbook Balance                                    2,502.11   Reconciling Balance            2,502.11
Uncleared Checks, Credits                                0.00 + Bank Stmt. Balance             2,502.11
Uncleared Deposits, Debits                               0.00   Difference                         0.00
                           Case 15-17570-RAM                           Doc 866              Filed 10/03/18                  Page 26 of 39
MONTHLY OPERATING REPORT -                                                                                                                ATTACHMENT NO. 4
POST CONFIRMATION


                                                           CHAPTER 11 POST-CONFIRMATION
                                                      CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                                   BB&T
Account Number                                                                                 7696
Purpose of Account (Operating/Payroll/Personal)                                Special Assessment Daisy
Type of Account (e.g., Checking)                                               Checking

    Check           Date of
   Number         Transaction                        Payee                                                Purpose or Description                  Amount



      7                4/26/2018   Gozlan Electric                             Pipes                                                                    890
Bank Debit             4/30/2018   BB&T                                        Bank Fees                                                                148
            8           5/3/2018   Colonial Windows Corporation                Exterior doors/Rpr                                                   3756.22
       100007          5/24/2018   Colonial Windows Corporation                construction permit balance                                          1911.16
Bank Debit             5/31/2018   BB&T                                        Bank Fees                                                                 79
       100008          6/25/2018   Hillman Engineering                         Application #28                                                        7570
Bank Debit             6/30/2018   BB&T                                        Bank Fees                                                                 64




                                                                                                                                  TOTAL            14418.38

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                      Case 15-17570-RAM        Doc 866    Filed 10/03/18    Page 27 of 39
Date 07/31/18                                 Jade Winds Association, Inc                      #3212 Page: 1

                                                 RECONCILIATION

Bank #: 05 BB&T SA 2016 Daisy         10111-004 BB&T SA 2016 Daisy
G/L Acct Bal: 355,296.46
Bank Balance: 355,296.46
Statement date: 06/30/18
  Chk-#     Date                Reference                Clr-date           Uncleared        Uncleared
                                                                              Checks          Deposits


OUTSTANDING ITEMS:
                              ______________ ______________
                     Total Outstanding                                             .00              .00



                                             Bank Reconciliation Summary
                                            ===========================



Checkbook Balance                               355,296.46   Reconciling Balance            355,296.46
Uncleared Checks, Credits                             0.00 + Bank Stmt. Balance             355,296.46
Uncleared Deposits, Debits                            0.00   Difference                           0.00
                        Case 15-17570-RAM                       Doc 866            Filed 10/03/18              Page 28 of 39
MONTHLY OPERATING REPORT -                                                                                                     ATTACHMENT NO. 4
POST CONFIRMATION

                                                  CHAPTER 11 POST-CONFIRMATION
                                             CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                                 BB&T
Account Number                                                                                 7718
Purpose of Account (Operating/Payroll/Personal)                              Special Assessment Camellia
Type of Account (e.g., Checking)                                             Checking

   Check            Date of
  Number          Transaction                      Payee                                         Purpose or Description                 Amount



Bank debit           4/30/2018   BB&T                                        Bank Fees                                                         78
             18      5/24/2018   Carousel Development                        Doors                                                       74406.73
Bank debit           5/31/2018   BB&T                                        Bank Fees                                                         52
     100006          6/25/2018   Hillman Engineering                         Application #28                                                5000
Bank debit           6/30/2018   BB&T                                        Bank Fees                                                         64




                                                                                                                               TOTAL     79600.73

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                      Case 15-17570-RAM       Doc 866    Filed 10/03/18    Page 29 of 39
Date 07/31/18                                Jade Winds Association, Inc                      #3211 Page: 1

                                                RECONCILIATION

Bank #: 06 BB&T SA 2016 Camellia       10112-003 BB&T SA 2016 Camellia
G/L Acct Bal: 299,451.69
Bank Balance: 299,451.69
Statement date: 06/30/18
  Chk-#     Date               Reference                Clr-date           Uncleared        Uncleared
                                                                             Checks          Deposits


OUTSTANDING ITEMS:
                              ______________ ______________
                     Total Outstanding                                            .00              .00



                                            Bank Reconciliation Summary
                                           ===========================



Checkbook Balance                              299,451.69   Reconciling Balance            299,451.69
Uncleared Checks, Credits                            0.00 + Bank Stmt. Balance             299,451.69
Uncleared Deposits, Debits                           0.00   Difference                           0.00
                       Case 15-17570-RAM                      Doc 866           Filed 10/03/18             Page 30 of 39
MONTHLY OPERATING REPORT -                                                                                                ATTACHMENT NO. 4
POST CONFIRMATION

                                                  CHAPTER 11 POST-CONFIRMATION
                                             CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                               BB&T
Account Number                                                                             7688
Purpose of Account (Operating/Payroll/Personal)                            Special Assessment Easter Lilly
Type of Account (e.g., Checking)                                           Checking

   Check         Date of
  Number       Transaction                       Payee                                          Purpose or Description                  Amount



         13        4/26/2018   Gozlan Electric                             Rusted pipe repair                                               2310
Bank debit         4/30/2018   BB&T                                        Bank Fees                                                          24
Bank debit         5/31/2018   BB&T                                        Bank Fees                                                          24
Bank debit         6/30/2018   BB&T                                        Bank Fees                                                          31




                                                                                                                             TOTAL          2389

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                      Case 15-17570-RAM        Doc 866    Filed 10/03/18     Page 31 of 39
Date 07/31/18                                 Jade Winds Association, Inc                      #3213 Page: 1

                                                 RECONCILIATION

Bank #: 07 BB&T SA 2016 Easter Lilly   10113-005 BB&T SA 2016 Easter Lilly
G/L Acct Bal: 62,485.68
Bank Balance: 62,485.68
Statement date: 06/30/18
  Chk-#     Date                Reference                Clr-date            Uncleared       Uncleared
                                                                               Checks         Deposits


OUTSTANDING ITEMS:
                              ______________ ______________
                     Total Outstanding                                             .00              .00



                                             Bank Reconciliation Summary
                                            ===========================



Checkbook Balance                                62,485.68   Reconciling Balance             62,485.68
Uncleared Checks, Credits                             0.00 + Bank Stmt. Balance              62,485.68
Uncleared Deposits, Debits                            0.00   Difference                           0.00
                        Case 15-17570-RAM                       Doc 866            Filed 10/03/18              Page 32 of 39
MONTHLY OPERATING REPORT -                                                                                                     ATTACHMENT NO. 4
POST CONFIRMATION

                                                   CHAPTER 11 POST-CONFIRMATION
                                              CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                                  BB&T
Account Number                                                                                  887
Purpose of Account (Operating/Payroll/Personal)                               SA - Construction
Type of Account (e.g., Checking)                                              Checking

    Check          Date of
   Number        Transaction                        Payee                                         Purpose or Description                Amount



Cashier's ck           4/4/2018   Varian & Associates                         Construction                                                   650
Wire                  5/11/2018   Carousel                                    Application #9                                            240675.39
Cashier's ck          5/11/2018   Varian & Associates                         Construction                                                   655
Bank Debit            5/31/2018   BB&T                                        Bank Fees                                                        25
Wire                  6/18/2018   Carousel                                    Application #10                                           218258.42
Cashier's ck          6/18/2018   Varian & Associates                         Construction                                                   650
Bank Debit            6/30/2018   BB&T                                        Bank Fees                                                        25




                                                                                                                                TOTAL   460938.81

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                      Case 15-17570-RAM          Doc 866     Filed 10/03/18      Page 33 of 39
Date 08/02/18                                  Jade Winds Association, Inc                        #3271 Page: 1

                                                   RECONCILIATION

Bank #: 20 Plus Int'l Bank - SA - Constru 10114-000 Plus Int'l Bank SA Constru
G/L Acct Bal:    600.00
Bank Balance:      600.00
Statement date: 06/30/18
  Chk-#     Date                 Reference                  Clr-date             Uncleared       Uncleared
                                                                                   Checks         Deposits


OUTSTANDING ITEMS:
                              ______________ ______________
                     Total Outstanding                                                 .00             .00



                                              Bank Reconciliation Summary
                                             ===========================



Checkbook Balance                                      600.00   Reconciling Balance                600.00
Uncleared Checks, Credits                                0.00 + Bank Stmt. Balance                 600.00
Uncleared Deposits, Debits                               0.00   Difference                           0.00
                        Case 15-17570-RAM                       Doc 866            Filed 10/03/18              Page 34 of 39
MONTHLY OPERATING REPORT -                                                                                                     ATTACHMENT NO. 4
POST CONFIRMATION

                                                   CHAPTER 11 POST-CONFIRMATION
                                              CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                                  BB&T
Account Number                                                                                  2088
Purpose of Account (Operating/Payroll/Personal)                               Special Assessment Allamanda
Type of Account (e.g., Checking)                                              Checking

    Check           Date of
   Number         Transaction                       Payee                                         Purpose or Description                Amount



Bank Debit            4/30/2018   BB&T                                        Bank Fees                                                       50
Bank Debit            5/31/2018   BB&T                                        Bank Fees                                                       36
      100002          6/25/2018   Hillman Engineering                         Application #28                                                250
Bank Debit            6/30/2018   BB&T                                        Bank Fees                                                       24




                                                                                                                                TOTAL        360

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                      Case 15-17570-RAM       Doc 866    Filed 10/03/18    Page 35 of 39
Date 07/31/18                                Jade Winds Association, Inc                      #3210 Page: 1

                                                RECONCILIATION

Bank #: 09 BB&T SA 2016 Allamanda       10113-001 BB&T SA 2016 Allamanda
G/L Acct Bal: 123,625.00
Bank Balance: 123,625.00
Statement date: 06/30/18
  Chk-#     Date               Reference                Clr-date           Uncleared        Uncleared
                                                                             Checks          Deposits


OUTSTANDING ITEMS:
                              ______________ ______________
                     Total Outstanding                                            .00              .00



                                            Bank Reconciliation Summary
                                           ===========================



Checkbook Balance                              123,625.00   Reconciling Balance            123,625.00
Uncleared Checks, Credits                            0.00 + Bank Stmt. Balance             123,625.00
Uncleared Deposits, Debits                           0.00   Difference                           0.00
                       Case 15-17570-RAM                      Doc 866           Filed 10/03/18             Page 36 of 39
MONTHLY OPERATING REPORT -                                                                                                ATTACHMENT NO. 4
POST CONFIRMATION

                                                  CHAPTER 11 POST-CONFIRMATION
                                             CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                                BB&T
Account Number                                                                             2134
Purpose of Account (Operating/Payroll/Personal)                             Special Assessment Bamboo
Type of Account (e.g., Checking)                                            Checking

   Check         Date of
  Number       Transaction                        Payee                                        Purpose or Description                   Amount




Bank Debit          4/30/2018 BB&T                                          Bank Fees                                                            57
Bank Debit          5/31/2018 BB&T                                          Bank Fees                                                            27
Bank Debit          6/30/2018 BB&T                                          Bank Fees                                                            43




                                                                                                                             TOTAL           127

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                      Case 15-17570-RAM       Doc 866    Filed 10/03/18    Page 37 of 39
Date 07/12/18                                Jade Winds Association, Inc                      #3044 Page: 1

                                                RECONCILIATION

Bank #: 10 BB&T SA 2016 Bamboo          10113-002 BB&T SA 2016 Bamboo
G/L Acct Bal: 104,340.45
Bank Balance: 104,340.45
Statement date: 06/30/18
  Chk-#     Date               Reference                Clr-date           Uncleared        Uncleared
                                                                             Checks          Deposits


OUTSTANDING ITEMS:
                              ______________ ______________
                     Total Outstanding                                            .00              .00



                                            Bank Reconciliation Summary
                                           ===========================



Checkbook Balance                              104,340.45   Reconciling Balance            104,340.45
Uncleared Checks, Credits                            0.00 + Bank Stmt. Balance             104,340.45
Uncleared Deposits, Debits                           0.00   Difference                           0.00
                       Case 15-17570-RAM                      Doc 866           Filed 10/03/18             Page 38 of 39
MONTHLY OPERATING REPORT -                                                                                                ATTACHMENT NO. 4
POST CONFIRMATION

                                                CHAPTER 11 POST-CONFIRMATION
                                           CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                             Plus International
Account Number                                                                             8556
Purpose of Account (Operating/Payroll/Personal)                          Cash Collateral
Type of Account (e.g., Checking)                                         Checking

  Check        Date of
 Number      Transaction                       Payee                                          Purpose or Description                    Amount

                                                                         N/A




                                                                                                                           TOTAL                 0

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                      Case 15-17570-RAM            Doc 866      Filed 10/03/18    Page 39 of 39
Date 08/01/18                                    Jade Winds Association, Inc                         #3229 Page: 1

                                                     RECONCILIATION

Bank #: 22 Plus Int'l Bank - Cash Collat   10108-000 Plus Int'l Bank Cash Colla
G/L Acct Bal: 900,050.00
Bank Balance: 900,050.00
Statement date: 06/30/18
  Chk-#      Date                  Reference                  Clr-date            Uncleared        Uncleared
                                                                                    Checks          Deposits


OUTSTANDING ITEMS:
                               ______________ ______________
                      Total Outstanding                                                 .00               .00



                                                Bank Reconciliation Summary
                                               ===========================



Checkbook Balance                                   900,050.00   Reconciling Balance              900,050.00
Uncleared Checks, Credits                                 0.00 + Bank Stmt. Balance               900,050.00
Uncleared Deposits, Debits                                0.00   Difference                             0.00
